190 P.3d 494 (2008)
221 Or. App. 503
STATE of Oregon, Plaintiff-Respondent,
v.
Kyle Lloyd ROTTENKOLBER, Defendant-Appellant.
CM0620334; A132728.
Court of Appeals of Oregon.
Submitted July 3, 2008.
Decided August 6, 2008.
Peter Gartlan, Chief Defender, and Anne Fujita Munsey, Senior Deputy Public Defender, Legal Services Division, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Douglas F. Zier, Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
Defendant appeals a judgment of conviction for felon in possession of a restricted weapon. ORS 166.270(2). He assigns error to the trial court's denial of his motion to suppress evidence found in his backpack following his arrest pursuant to an inventory policy that required police to inventory all property removed from a person before the person's belongings may be placed in secure storage at the police station. He contends that the inventory policy was unlawful in that it authorized police to search all closed containers, not just those designed for, or likely to hold, valuables. The state concedes that the policy is unlawful and that the trial court erred in denying the motion to suppress on that ground. We agree with defendant and accept the state's concession. State v. Eldridge, 207 Or.App. 337, 341, 142 P.3d 82 (2006) (inventory policy may not require search of all containers in an impounded vehicle regardless of whether the container is normally associated with holding valuables).
Reversed and remanded.